ORDER

PER CURIAM.
Johnny Pleas sought a conditional release from the custody of the Department of Mental Health, pursuant to Section 552.040 RSMo, 1994. An evidentiary hearing was conducted and, pursuant to that hearing, the court denied Mr. Pleas’ application for conditional release. Mr. Pleas appeals. Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 84.16(b).